                                                             JS-6

 1
 2
 3
 4
 5
 6
 7
 8
 9                    United States District Court
10                    Central District of California
11
     CHARLES BREWER,                  Case № 2:19-CV-04769-ODW (AGRx)
12
13            Plaintiff,              ORDER OF DISMISSAL
14
              v.
15
16   CHEX SYSTEMS, INC. ET AL.,
17
              Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1         The Court, having considered Plaintiff Charles Brewer’s Notice of Dismissal
 2   Pursuant to Rule 41 of the Federal Rules of Civil Procedure, hereby dismisses
 3   Plaintiff’s Complaint in the above-entitled action. The Court VACATES all dates
 4   and deadlines. The Court DENIES as moot Plaintiff’s Motion to Remand (ECF
 5   No. 10). The Clerk of the Court shall close the case.
 6
 7
           IT IS SO ORDERED.
 8
 9
           August 2, 2019
10
11
                                  ____________________________________
12                                         OTIS D. WRIGHT, II
13                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                2
